DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation that “after allowing the temperature of the substrate to drop” which is the step of letting the substrate cool after the deposition of the SIC. However, the claim also recites “while supplying the first process gas to the upper surface of the substrate from above the substrate and rotating the substrate at 300 rpm or more, the temperature of the wall surface is stabilized before the temperature of the 

For examination purposes, Examiner will interpret the limitation of recites “while supplying the first process gas to the upper surface of the substrate from above the substrate and rotating the substrate at 300 rpm or more, the temperature of the wall surface is stabilized before the temperature of the wall surface is changed” as to the first step of claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al, US Patent Application Publication 2012/0244684 in view of Toshiba, Patent Abstract of Japan 2000-150394 (both as submitted by Applicant).

Regarding claim 1, Suzuki teaches a vapor phase growth method comprising:
mounting a substrate 206 on a rotator 207/222 provided in a reaction chamber 201;
while supplying a first process gas (hydrogen, [0071]) containing no source gas to an upper surface of the substrate from above the substrate and rotating the substrate [0071], changing a temperature of a wall surface [0072,0085]; and after allowing a temperature of the substrate to rise [0073], controlling the substrate to a predetermined film formation temperature and supplying a second process gas (tricholorsolane, [0074]) containing a source gas to the upper surface of the substrate from above the substrate to grow a silicon-containing layer on the substrate ([0069-0078])

This embodiment of Suzuki fails to teach rotating the substrate at 300 rps or more while supplying first processing gas and the silicon-containing layer is SiC

However, Suzuki does teach that SiC may be formed by using a different processing gas and different temperatures in the next embodiment [0079-0095]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine embodiments to form a SiC layer because SiC is a generally known material that is commonly used in semiconductor devices due to the characteristics that its energy gap is two or three 

Suzuki fails to teach rotating the substrate at 300 rps or more while supplying first processing gas.

However, Toshiba teaches rotating the substrate at 300 rps or more while supplying first processing gas [0042-0043] as a means of cleaning the surface of the substrate before the deposition process occurs.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Toshiba with that of Suzuki as an effective means of cleaning the surface of the substrate before film formation to ensure better quality for the semiconductor device.

Regarding claim 2, the combination of references teaches after the desired SiC film is grown on the substrate, the temperature of the substrate is allowed to drop (Suzuki, [0093]), and wherein, while supplying the first process gas to the upper surface of the substrate from above the substrate (Suzuki, [0071]) and rotating the substrate at 300 rpm or more (as taught by Toshiba in [0042-0043]), the temperature of the wall surface is changed (as taught by [0083] of Suzuki, in which when the temperature rises, it would be obvious to one of ordinary skill in the art that the temperature of the walls of the reaction chamber would rise as well).

Suzuki, [0093]), while supplying the first process gas to the upper surface of the substrate from above the substrate (Suzuki, [0071]) and rotating the substrate at 300 rpm or more (as taught by Toshiba in [0042-0043]), the temperature of the wall surface is stabilized before the temperature of the wall surface is changed (wherein the temperature is stabilized when reached to the cooling point, as disclosed in [0078]).

Regarding claim 6, Suzuki teaches the temperature of the wall surface is changed in a state where the temperature of the substrate is 1300°C or less [0074].

Regarding claims 7 and 8, while Suzuki teaches wherein, after growing the SiC film on the substrate, the substrate is unloaded from the reaction chamber [0078], Suzuki and Toshiba fails to teach the rotator is rotated at 100 rpm or more in a state where the substrate is detached from the rotator and after growing the SiC film on the substrate, a rotation speed of the rotator is increased.

However, it has been held that the rotation speed after film formation or detaching the substrate will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 


The specification contains no disclosure of either the critical nature of the claimed rotation speed after film formation or detaching the substrate or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Regarding claim 9, Suzuki teaches the SiC film is grown on the substrate while rotating the substrate at 100 rpm or more and 2000 rpm or less [0085].

Regarding claim 10, Suzuki teaches the wall surface 230 is a hot wall provided in the reaction chamber and partitioning between a film formation region with a film formation process being performed and a side wall 201 of the reaction chamber (figure 1).

Claims 1, 2, 4, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al, US Patent Application Publication 2014/0287539 in view of Toshiba, Patent Abstract of Japan 2000-150394 (both as submitted by Applicant).

Regarding claim 1, Ito teaches A vapor phase growth method comprising: mounting a substrate Won a rotator 13/14/15/18 (figure 1) provided in a reaction chamber (figure 2, step 4) while supplying a first process gas containing no source gas (inert, figure 2, step 1) to an upper surface of the substrate from above the substrate and rotating the substrate, changing a temperature of a wall surface (step 5); and after allowing a temperature of the substrate to rise, controlling the substrate to a predetermined film formation temperature and supplying a second process gas containing a source gas to the upper surface of the substrate from above the substrate to grow an SiC film on the substrate (figure 2, Step 7).

Ito fails to teach fails to teach rotating the substrate at 300 rps or more while supplying first processing gas.

However, Toshiba teaches rotating the substrate at 300 rps or more while supplying first processing gas [0042-0043] as a means of cleaning the surface of the substrate before the deposition process occurs.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Toshiba with that of Ito as an effective means of cleaning the surface of the substrate before film formation to ensure better quality for the semiconductor device.

Regarding claim 2, the combination of references teaches after the desired SiC film is grown on the substrate, the temperature of the substrate is allowed to drop (Ito, step 9, figure 2) and wherein, while supplying the first process gas to the upper surface of the substrate from above the substrate and rotating the substrate at 300 rpm or more (as taught by Toshiba in [0042-0043]), the temperature of the wall surface is changed (in step 9 of Ito, in which when the temperature decreases, it would be obvious to one of ordinary skill in the art that the temperature of the walls of the reaction chamber would decrease as well).

Regarding claim 4 and 5, the combination of references teach the temperature of the wall surface is changed by changing the first process gas from an inert gas to a hydrogen gas or from the hydrogen gas to the inert gas (figure 2, step 5 of Ito) while 

Regarding claims 7 and 8, while Ito teaches wherein, after growing the SiC film on the substrate, the substrate is unloaded from the reaction chamber and (step 11, figure 2), Ito and Toshiba fails to teach the rotator is rotated at 100 rpm or more in a state where the substrate is detached from the rotator and after growing the SiC film on the substrate, a rotation speed of the rotator is increased.

However, it has been held that the rotation speed after film formation or detaching the substrate will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the rotation speed after film formation or detaching the substrate claimed and the Prior Art teaches detaching the substrate from the rotator, it would have been obvious to one of ordinary skill in the art to select a suitable rotation speed after film formation or detaching the substrate in the method of Ito and Toshiba.

In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899